DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1, 3-19 are pending in this amended application.

Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1, 3-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi, US Pub 2015/0092214 in view of Urasawa, US Pub 2015/0146248.
             As to claim 1[independent], Takiguchi teaches an image forming apparatus comprising [fig. 2, element 100; 0031]:  
             a display [fig. 2, element 105; 0031, 0036] that displays an operation screen for designating a destination to use a certain function[fig. 2, element 105 & fig. 4; 0031, 0036, 0046-0051 Takiguchi teaches that the display 105 includes a display screen 203 on which user perform certain functions using both hard keys 201-202 and soft keys display on the display screen 203]; and 
fig. 2, element 108; 0031], in a case where a hardware operation button that has been additionally attached is operated [fig. 2, element 105 & fig. 4; 0031, 0036, 0046-0051 Takiguchi teaches that the display 105 includes a display screen 203 on which user perform certain functions using at least hard keys 201-202 attached or mounted on the display 105], performs control so that the operation screen displayed on the display shifts to an operation screen for setting a destination based on entry using the hardware operation button and so that a software operation button (soft buttons 424) including a first operation button corresponding to the hardware operation button [fig. 2, element 108 & figs. 7-9, element 424; 0031, 0071-0079  Takiguchi teaches that the display 105 includes a display screen 203 on which user perform certain functions using at least hard keys 201-202 corresponding to the first operation attached or mounted on the display 105. The controller 108 displayed soft buttons 424 for the user to realize that the soft buttons 424 can be used with and as a substitute for the hard keys 202 and then the controller 108 shift the screen into operation screen in which user enters destination address or fax number using the soft buttons 424 which is a soft image of the hard buttons 202] and a second operation button [figs. 7-9; 0073, 0077] for realizing a function other than a function realized by the hardware operation button is displayed within a display screen of the display [fig. 2, element 108 & figs. 7-9, element 424; 0031, 0071-0079  Takiguchi teaches that the display 105 includes a display screen 203 on which user perform certain functions using at least hard keys 201-202 attached or mounted on the display 105. The controller 108 displayed soft buttons 424 corresponding to the second operation button for the user to realize that the soft buttons 424 can be used with hard keys 202 and then the controller 108 shift the screen into operation screen in which user enters destination address or fax number using the soft buttons 424 which is a soft image of the hard buttons 202].             Takiguchi doesn’t teach wherein the operation button (soft buttons 424) for realizing the function other than the function realized by the hardware operation button is an operation button for successively setting plural destinations.
               Urasawa teaches wherein the second operation button (soft buttons 605 of fig. 5) for realizing the function other than the function realized by the hardware operation button is an operation button for successively setting plural destinations [fig. 5, element 605 & fig. 14; 0051-0052, 0060  Urasawa teaches that the second operating button 605 is pushed (fig. 5, element 605 & 0051-0052) to successively set multiple destinations (fig. 14 & 0060)].
               Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Urasawa teaching to display the button realizing the function for successively setting plural destinations for job to modify Takiguchi’s teaching to generate the for-display destination information based on the destination information, and receives a display switch operation switches the for-display destination information between display of the two destination information group and the display of both of destination information group based on the single operation of display switch operation. The suggestion/motivation for doing so would have been benefitted to the user to ability to display the personal address book , the display of the shared address book and the display of both of the personal address 
               As to claim 3 [dependent from claim 1], Takiguchi teaches wherein 
               in a case where an operation screen (fig. 7, element 420; “setting screen 420”)  for setting information whose entry is possible by only an operation button (fig. 7, element 424; “soft buttons 424”) included in the hardware operation button is displayed [fig. 2, element 108 & figs. 7-9, element 424; 0031, 0071-0079  Takiguchi teaches that the display 105 includes a display screen 203 on which user perform certain functions using at least hard keys 201-202 attached or mounted on the display 105. The controller 108 displayed soft buttons 424 for the user to realize that the soft buttons 424 can be used with and as a substitute for the hard keys 202 and then the controller 108 shift the screen into operation screen in which user enters destination address or fax number using the soft buttons 424 which is a soft image of the hard buttons 202], the display controller performs control so that a software operation button including only the operation button corresponding to the hardware operation button is displayed within the display screen of the display in a case where the hardware operation button is not attached [fig. 2, element 108 & figs. 7-9, element 424; 0031, 0071-0079  the display 105 includes a display screen 203 on which user perform certain functions using at least hard keys 201-202 attached or mounted on the display 105. The controller 108 further displayed soft buttons 424 on the display screen 203 but doesn’t attach hard keys 202a on the display screen 203 for the user to realize that the soft buttons 424 can be used with hard keys 202 and then the controller 108 shift the screen into operation screen in which user enters destination address or fax number using the soft buttons 424 which is a soft image of the hard buttons 202] and performs control so that the software operation button including only the operation button corresponding to the hardware operation button is not displayed within the display screen of the display in a case where the hardware operation button is attached [fig. 2, element 105 & fig. 4; 0031, 0036, 0046-0051 Takiguchi teaches that the controller 108 causes the display 105 not to display the soft buttons 424, and the display screen 203 on which user perform certain functions using at least hard keys 201-202 attached or mounted on the display 105].               As to claim 4 [dependent from claim 2], Takiguchi teaches wherein 
              in a case where an operation screen (fig. 7, element 420; “setting screen 420”)  for setting information whose entry is possible by only an operation button (fig. 7, element 424; “soft buttons 424”)  included in the hardware operation button is displayed [fig. 2, element 108 & figs. 7-9, element 424; 0031, 0071-0079  Takiguchi teaches that the display 105 includes a display screen 203 on which user perform certain functions using at least hard keys 201-202 attached or mounted on the display 105. The controller 108 displayed soft buttons 424 for the user to realize that the soft buttons 424 can be used with and as a substitute for the hard keys 202 and then the controller 108 shift the screen into operation screen in which user enters destination address or fax number using the soft buttons 424 which is a soft image of the hard buttons 202], the display controller performs control so fig. 2, element 108 & figs. 7-9, element 424; 0031, 0071-0079  the display 105 includes a display screen 203 on which user perform certain functions using at least hard keys 201-202 attached or mounted on the display 105. The controller 108 further displayed soft buttons 424 on the display screen 203 but doesn’t attach hard keys 202a on the display screen 203 for the user to realize that the soft buttons 424 can be used with hard keys 202 and then the controller 108 shift the screen into operation screen in which user enters destination address or fax number using the soft buttons 424 which is a soft image of the hard buttons 202] and performs control so that the software operation button including only the operation button corresponding to the hardware operation button is not displayed within the display screen of the display in a case where the hardware operation button is attached [fig. 2, element 105 & fig. 4; 0031, 0036, 0046-0051 Takiguchi teaches that the controller 108 causes the display 105 not to display the soft buttons 424, and the display screen 203 on which user perform certain functions using at least hard keys 201-202 attached or mounted on the display 105].                As to claim 5 [dependent from claim 1], Takiguchi teaches wherein the hardware operation button is an operation button for entry of a numeric value [fig. 4, element 202a; 0051, 0071  Takiguchi teaches that the hard keys 202a can be used for entering numerals for executing image processing functions corresponding to the hard keys 201].                As to claim 6 [dependent from claim 2], Takiguchi teaches wherein the hardware operation button is an operation button for entry of a numeric value [fig. 4, element 202a; 0051, 0071  Takiguchi teaches that the hard keys 202a can be used for entering numerals for executing image processing functions corresponding to the hard keys 201].                 As to claim 7 [dependent from claim 3], Takiguchi teaches wherein the hardware operation button is an operation button for entry of a numeric value [fig. 4, element 202a; 0051, 0071  Takiguchi teaches that the hard keys 202a can be used for entering numerals for executing image processing functions corresponding to the hard keys 201].                As to claim 8 [dependent from claim 4], Takiguchi teaches wherein the hardware operation button is an operation button for entry of a numeric value [fig. 4, element 202a; 0051, 0071  Takiguchi teaches that the hard keys 202a can be used for entering numerals for executing image processing functions corresponding to the hard keys 201].                 As to claim 9 [dependent from claim 1], Takiguchi teaches wherein the operation screen on which the software operation button is displayed is an operation screen for setting a destination of facsimile transmission [fig. 2, element 108 & figs. 7-9, element 424; 0031, 0071-0079  the display 105 includes a display screen 203 on which user perform certain functions using at least hard keys 201-202 attached or mounted on the display 105. The controller 108 further displayed soft buttons 424 on the display screen 203 but doesn’t attach hard keys 202a on the display screen 203 for the user to realize that the soft buttons 424 can be used with hard keys 202 and then the controller 108 shift the screen into operation screen in which user enters destination address or fax number using the soft buttons 424 which is a soft image of the hard buttons 202].             As to claim 10 [dependent from claim 2], Takiguchi teaches wherein the operation screen on which the software operation button is displayed is an operation screen for setting a destination of facsimile transmission [fig. 2, element 108 & figs. 7-9, element 424; 0031, 0071-0079  the display 105 includes a display screen 203 on which user perform certain functions using at least hard keys 201-202 attached or mounted on the display 105. The controller 108 further displayed soft buttons 424 on the display screen 203 but doesn’t attach hard keys 202a on the display screen 203 for the user to realize that the soft buttons 424 can be used with hard keys 202 and then the controller 108 shift the screen into operation screen in which user enters destination address or fax number using the soft buttons 424 which is a soft image of the hard buttons 202].              As to claim 11 [dependent from claim 3], Takiguchi teaches wherein the operation screen on which the software operation button is displayed is an operation fig. 2, element 108 & figs. 7-9, element 424; 0031, 0071-0079  the display 105 includes a display screen 203 on which user perform certain functions using at least hard keys 201-202 attached or mounted on the display 105. The controller 108 further displayed soft buttons 424 on the display screen 203 but doesn’t attach hard keys 202a on the display screen 203 for the user to realize that the soft buttons 424 can be used with hard keys 202 and then the controller 108 shift the screen into operation screen in which user enters destination address or fax number using the soft buttons 424 which is a soft image of the hard buttons 202].               As to claim 12 [dependent from claim 4], Takiguchi teaches wherein the operation screen on which the software operation button is displayed is an operation screen for setting a destination of facsimile transmission [fig. 2, element 108 & figs. 7-9, element 424; 0031, 0071-0079  the display 105 includes a display screen 203 on which user perform certain functions using at least hard keys 201-202 attached or mounted on the display 105. The controller 108 further displayed soft buttons 424 on the display screen 203 but doesn’t attach hard keys 202a on the display screen 203 for the user to realize that the soft buttons 424 can be used with hard keys 202 and then the controller 108 shift the screen into operation screen in which user enters destination address or fax number using the soft buttons 424 which is a soft image of the hard buttons 202].               As to claim 13 [dependent from claim 5], Takiguchi teaches wherein the fig. 2, element 108 & figs. 7-9, element 424; 0031, 0071-0079  the display 105 includes a display screen 203 on which user perform certain functions using at least hard keys 201-202 attached or mounted on the display 105. The controller 108 further displayed soft buttons 424 on the display screen 203 but doesn’t attach hard keys 202a on the display screen 203 for the user to realize that the soft buttons 424 can be used with hard keys 202 and then the controller 108 shift the screen into operation screen in which user enters destination address or fax number using the soft buttons 424 which is a soft image of the hard buttons 202].                 As to claim 14 [dependent from claim 6], Takiguchi teaches wherein the operation screen on which the software operation button is displayed is an operation screen for setting a destination of facsimile transmission [fig. 2, element 108 & figs. 7-9, element 424; 0031, 0071-0079  the display 105 includes a display screen 203 on which user perform certain functions using at least hard keys 201-202 attached or mounted on the display 105. The controller 108 further displayed soft buttons 424 on the display screen 203 but doesn’t attach hard keys 202a on the display screen 203 for the user to realize that the soft buttons 424 can be used with hard keys 202 and then the controller 108 shift the screen into operation screen in which user enters destination address or fax number using the soft buttons 424 which is a soft image of the hard buttons 202].  As to claim 15 [dependent from claim 7], Takiguchi teaches wherein the operation screen on which the software operation button is displayed is an operation screen for setting a destination of facsimile transmission [fig. 2, element 108 & figs. 7-9, element 424; 0031, 0071-0079  the display 105 includes a display screen 203 on which user perform certain functions using at least hard keys 201-202 attached or mounted on the display 105. The controller 108 further displayed soft buttons 424 on the display screen 203 but doesn’t attach hard keys 202a on the display screen 203 for the user to realize that the soft buttons 424 can be used with hard keys 202 and then the controller 108 shift the screen into operation screen in which user enters destination address or fax number using the soft buttons 424 which is a soft image of the hard buttons 202].                As to claim 16 [dependent from claim 8], Takiguchi teaches wherein the operation screen on which the software operation button is displayed is an operation screen for setting a destination of facsimile transmission [fig. 2, element 108 & figs. 7-9, element 424; 0031, 0071-0079  the display 105 includes a display screen 203 on which user perform certain functions using at least hard keys 201-202 attached or mounted on the display 105. The controller 108 further displayed soft buttons 424 on the display screen 203 but doesn’t attach hard keys 202a on the display screen 203 for the user to realize that the soft buttons 424 can be used with hard keys 202 and then the controller 108 shift the screen into operation screen in which user enters destination address or fax number using the soft buttons 424 which is a soft image of the hard buttons 202].  As to claim 17 [dependent from claim 9], Takiguchi teaches wherein the operation button for realizing the function other than the function realized by the hardware operation button is an operation button for selecting a type of line used for facsimile transmission [fig. 2, element 108 & figs. 7-9, element 424; 0031, 0071-0079  the display 105 includes a display screen 203 on which user perform certain functions using at least hard keys 201-202 attached or mounted on the display 105. The controller 108 further displayed soft buttons 424 on the display screen 203 but doesn’t attach hard keys 202a on the display screen 203 for the user to realize that the soft buttons 424 can be used with hard keys 202 and then the controller 108 shift the screen into operation screen in which user enters destination address or fax number using the soft buttons 424 which is a soft image of the hard buttons 202].                  As to claims 18-19 [independent], However, the independent claims 18-19 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claims 18-19 would be rejected based on same rationale as applied to the independent claim 1.

Response to Arguments
5.          Applicant’s arguments with respect to claims 1, 3-19 have been considered but are moot because the new prior reference(s) is/are being employed in this current 


Conclusion
6.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HARIS SABAH/Examiner, Art Unit 2674